TANG, Circuit Judge,
concurring;
One important aspect of this case concerns congressional authorization of the Tracy Pumping Plant. Specifically, we have concluded that Congress intended to authorize the Tracy Plant, and that the district court was in error when it concluded that the consent of Congress had not been obtained for the Plant’s construction.
Our conclusion that the Tracy Pumping Plant was authorized by Congress rests in part upon our review of relevant appropriations measures which, when viewed in light of the entire record, evidence clear congressional consent to the Plant’s construction and operation as mandated by Section 10 of the Rivers and Harbors Act of 1899, 33 U.S.C. § 403.
*608There may be some question that our holding in this case might conflict with this court’s recent decision in Libby Rod and Gun Club v. Poteat, 594 F.2d 742 (9th Cir. 1979). As a member of the majority in Libby, it is important to point out distinguishing differences between this case and Libby.
I
Authorizing Legislation
A review of the relevant authorizing legislation addressing the Tracy Pumping Plant and the Libby Dam Project highlights the distinction between the two cases.
On appeal from the district court’s ruling that a reregulating dam had not been authorized as required under 33 U.S.C. § 401, the Army Corps of Engineers (Corps) argued in Libby that the Flood Control Act of 1950 authorized both the main Libby Dam and a reregulating dam. Upon examination of the Flood Control Act, the court concluded that the sole reference to reregulation was contained in ¶ 165 of H.R. Doc.No. 521, 81st Cong., 2d Sess. (1950) which had been incorporated in the Act. That paragraph, the court held, did not explicitly authorize a reregulating dam — to the contrary, it noted that reregulation would be considered “when the need arises.” Libby Rod and Gun Club v. Poteat, 594 F.2d at 744. The court further concluded that this lone reference to reregulation could not be construed to authorize implicitly a reregulating dam, because: (1) it was not clear when the Flood Control Act was passed that a reregulating dam was necessary for the effective functioning of the main Libby Dam, and the Corps had cited no authority to support the proposition that a dam could be deemed authorized by necessity under 33 U.S.C. § 401; and (2) to imply authorization would frustrate the intent of Congress, evidenced in ¶ 165, to examine reregulation “when the need arises.” Therefore, the court was not convinced that Congress intended to authorize a reregulating dam in the Flood Control Act.
The authorizing legislation in the instant appeal paints a different picture of congressional intent.
First, the Rivers and Harbors Act of 1937, ch. 832 § 2, 50 Stat. 844, reauthorized the entire Central Valley Project. (Opinion at 602.) In that authorization, Congress explicitly authorized, inter alia, pumping stations necessary to the effective functioning of that project. Rivers and Harbors Act of 1937, 50 Stat. at 850; (Opinion at 602 n.31.) Unlike Libby therefore the original authorizing legislation recognized the possible need for pumping stations and seemingly authorized their construction if they became necessary to the functioning of the entire project.
Second, the Reclamation Project Act of 1939, 43 U.S.C. § 485h(a), deemed as authorized any reclamation project that the Secretary of Interior found to be feasible, and that the Secretary had submitted a favorable report upon to the President and Congress. (Opinion at 603.) In 1947 the Secretary forwarded to the President and Congress a favorable feasibility report of the Central Valley Project, which contained a detailed analysis of the Delta-Mendota Canal, one aspect of which is the Tracy Pumping Plant. (Opinion at 603.)
Unlike the Flood Control Act in Libby, the Reclamation Project Act was general legislation that allowed the Secretary of Interior to approve a project and the elements thereof, and such approval by the Secretary was deemed to represent authorization of the project.
Third, the Act of June 3, 1960, Pub.L.No. 86—188, 74 Stat. 156, authorized the construction of the San Luis Unit of the Central Valley Project. (Opinion at 29.) In that legislation, Congress explicitly “noted the precise location and plans of the Tracy Pumping Plant as a critical and integral part of the San Luis Unit project.” (Opinion at 604-605.)
The importance of these three facts cannot be underestimated. First, Congress recognized the necessity of pumping plants in the Rivers and Harbors Act; second, it granted the Secretary of the Interior broad authority to authorize reclamation projects; *609and third, other authorization legislation specifically referred to the Tracy Pumping Plant. When these facts are examined in light of subsequent appropriations, a result different from Libby is mandated.
II
Appropriations
In Libby, this court was confronted by conflicting legal arguments. The Corps contended that appropriations measures should be equated automatically with project authorization. The Rod and Gun Club conversely argued under T.V.A. v. Hill, 437 U.S. 153, 98 S.Ct. 2279, 57 L.Ed.2d 117 (1978) that appropriations could never be equated with authorization.
This court adopted a middle view, concluding that appropriations should not be regarded as measures that either automatically authorized, or failed to authorize, a given project. This view was based in part on T.V.A. v. Hill, where the Court held that appropriation bills and substantive enactments of Congress were distinguishable:
We recognize that both substantive enactments and appropriations measures are “Acts of Congress,” but the latter have the limited and specific purpose of providing funds for authorized programs.
Id. at 190, 98 S.Ct. at 2299-2300.
Importantly, the panel in Libby did not hold that T.V.A. v. Hill mandated that appropriations could never be regarded as representing authorization. Rather, Libby merely recognized that an analysis of legislative history was required before a conclusion could be made as to the effect of a given appropriations measure.1 Although T.V.A. v. Hill was certainly a distinguishable case on numerous grounds, its direct recognition of the difference between appropriations measures and substantive enactments transcends the facts of that case. This point alone was relied upon in Libby.
The Libby court then proceeded to examine the facts of the case, and held that the appropriations for the reregulating dam could not be regarded as authorization. This conclusion was based on a combination of two factors: (1) the authorizing legislation not only failed to indicate that a rere-gulating dam was contemplated as part of the Libby Dam project, but suggested as well that an analysis of the need for a second dam would be undertaken if the need for such a dam arose; and (2) there was strong evidence in the record that the Corps had misled appropriations committees by asserting to committee members that the reregulating dam had been specifically authorized by the Flood Control Act. Libby, 594 F.2d at 746. Confronted with such a legislative background, the court was reluctant to hold that the appropriations represented the will of Congress and could thus be equated with the consent required under § 401.
The facts here in Sierra Club are decidedly different. First, the Rivers and Harbors Act of 1937 recognized that pumping stations might be necessary to the effective functioning of the Central Valley Project, and thus implicitly authorized such stations. See Pigeon River Co. v. Cox, 291 U.S. 138, 159-60, 54 S.Ct. 361, 78 L.Ed. 695 (1934). The funding of what Congress recognized as possible necessary aspects of a project creates a situation different than that existing in Libby, and the appropriations, when viewed in light of this original authorizing legislation, can be reasonably regarded as authorizing the Tracy Pumping Plant by implication.
Second, the Secretary of the Interior was given general authority to authorize specific projects under the Reclamation Project Act of 1939. When the Secretary found the Central Valley Project feasible and submitted a favorable report to Congress, spe*610cific appropriations for the pumping station take on a significance not found in Libby. Indeed, these facts place Sierra Club directly under this court’s rulings in United States v. Kennedy, 278 F.2d 121, 122 (9th Cir. 1960) and Polson Logging Co. v. United States, 160 F.2d 712, 714 (9th Cir. 1947). In these cases, the court determined that when a government official had been given general authority to condemn land for public uses, appropriations for specific parcels could be regarded as congressional authorization to acquire that land. The facts of Sierra Club seem highly analogous, because the Secretary was given general authority to authorize reclamation projects. Thus, appropriations for the Tracy plant can be regarded under Kennedy as authorization.
Third, the recognition of the Tracy Pumping Plant in the authorizing legislation for the San Luis Unit creates a strong inference that Congress believed it had authorized the Tracy Pumping Plant, and again appropriations, when viewed in light of this fact, can reasonably be regarded as supporting the conclusion that the pumping plant had been authorized. In Libby, the Corps argued similarly that the Water Resources Development Act implicitly recognized the existence of the reregulating dam, because the Act authorized generators for the reregulating dam. This claim was rejected, because the Water Resources Development Act authorized design studies only. However, the Libby court did note that had generators been authorized for the reregu-lating dam, a strong inference would have arisen that Congress intended to authorize the necessary structure in which the generators were to be placed, i. e., the reregulat-ing dam.
The recognition in the San Luis Unit authorization of the Tracy Pumping Plant as a critical and integral part of the San Luis Unit project creates the “strong inference” of intent to authorize that which was lacking in Libby. This inference, combined with specific appropriations for the Tracy Pumping Plant, satisfies me that Congress has consented to the construction and operation of the Tracy Pumping Plant.
A final point should be made. Both the majority in this case and Judge Kennedy in his dissent in Libby rely heavily upon United States v. Arizona, 295 U.S. 174, 55 S.Ct. 666, 79 L.Ed. 1371 (1935) and Wisconsin v. Duluth, 96 U.S. 379, 24 L.Ed. 668 (1877) for the proposition that appropriations should be equated with authorization.
I do not read either United States v. Arizona or Wisconsin v. Duluth as necessarily controlling. Both cases predate T.V.A. v. Hill, and to read either case as representing a decision by the Court that appropriations measures automatically represent authorization for purposes of the Rivers and Harbors Act of 1899 is suspect in light of that decision. However, the dictum in United States v. Arizona did suggest that Congress had appropriated money for a certain Laguna Dam Project “and so recognized and approved the building of the dam.” United States v. Arizona, 295 U.S. at 186, 55 S.Ct. at 670.
It would appear unwise to me to read this dictum overly broadly. The facts in Arizona do not make clear the exact specifics of the Laguna Dam Project, and the Court might have been persuaded by any number of factors to conclude that the appropriations represented authorization. Because none of these factors are directly addressed in the Court’s decision, the Libby majority thought it reasonable to distinguish the dictum and rely instead on an independent analysis of the facts of the Libby case.
In review, the facts of Libby and Sierra Club are distinguishable. Libby held that appropriations were to be analyzed closely in light of the facts of a given case. When the facts of Sierra Club are so analyzed, we have concluded that appropriations, when combined with the original legislation relating to the Tracy Pumping Plant, represent the consent of Congress mandated by 33 U.S.C. § 403.

. Libby did recognize, however, that appropriations measures and the committee reports accompanying such measures are to be scrutinized closely when it is argued that such measures represent substantive authorization. This view arises from both T.V.A. v. Hill and SEC v. Sloan, 436 U.S. 103, 98 S.Ct. 1702, 56 L.Ed.2d 148 (1978), where the Court has suggested that isolated remarks in committee reports and hearings are not to be regarded as necessarily representing the will of Congress as a whole.